United States Court of Appeals
                        For the First Circuit
No. 12-2388
                          MARK E. SCHAEFER,

                        Plaintiff, Appellant,

                                  v.

                       INDYMAC MORTGAGE SERVICES,
                           ONE WEST BANK, FSB,
                FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                     and HARMON LAW OFFICES, P.C.,

                        Defendants, Appellees.


             APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                                Before

                    Torruella, Dyk,* and Kayatta,
                           Circuit Judges.


     Walter L. Maroney for appellant.
     Thomas R. Lavallee, with whom Harmon Law Offices, P.C., was on
brief, for appellees.


                           October 2, 2013




     *
      Of the Federal Circuit, sitting by designation.
     DYK, Circuit Judge.       Plaintiff Mark E. Schaefer appeals from

the decision of the United States District Court for the District

of New Hampshire dismissing his suit against defendants IndyMac

Mortgage Services; OneWest Bank, FSB; the Federal National Mortgage

Association       (“Fannie   Mae”);     and   Harmon   Law    Offices,     P.C.

(“Harmon”).   Schaefer’s complaint sought an injunction barring his

impending eviction; an order nullifying the March 2012 foreclosure

sale of his home and requiring the defendants to allow him to

modify or reinstate his mortgage; and monetary damages.

     The district court found that Schaefer’s claims were barred by

the economic loss doctrine, and dismissed his complaint for failure

to state a claim.       See Schaefer v. IndyMac Mortg. Servs., No. 12-

cv-159,    2012 WL 4929094,   at    *3-*6   (D.N.H.   Oct.    16,   2012),

reconsideration denied, 2012 WL 6113973 (D.N.H. Dec. 10, 2012). We

affirm.

                                        I.

                                        A.

     The    following     facts,   which      are   alleged   in   Schaefer’s

complaint, are accepted as true for purposes of the motion to

dismiss.   See Mass. Ret. Sys. v. CVS Caremark Corp., 716 F.3d 229,

231, 237 (1st Cir. 2013).

     In November 2007, Schaefer refinanced his home mortgage, and

entered into a refinancing loan and mortgage agreement with IndyMac

Bank, FSB.    Under the terms of the loan and mortgage agreement,


                                        -2-
Schaefer was required to make regular monthly payments, and IndyMac

Bank was allowed to accelerate the principal and to foreclose on

the   mortgage   in    the    event   that    Schaefer    fell    behind      on   his

payments.1    The mortgage agreement also gave Schaefer the right to

reinstate the mortgage before foreclosure upon payment of past due

amounts, penalties, interest, and fees.                   In this litigation,

Schaefer     alleges   that    IndyMac   or    its   successors      subsequently

undertook two additional duties beyond the scope of the contract

that restricted their right to foreclose: (1) a duty to provide him

with a reinstatement amount in the event that he fell into arrears,

and (2) a duty to process an application for loan modification

before foreclosure.

      At some time after November 2007, IndyMac Bank assigned the

mortgage to its corporate parent, OneWest Bank.                  The mortgage was

serviced by IndyMac Mortgage Services, which, like IndyMac Bank, is

now   a   subsidiary    of    OneWest    Bank.       We   refer    to   all    three

entities—IndyMac Bank, IndyMac Mortgage Services, and OneWest

Bank—as “OneWest.”


      1
          The mortgage document was not attached to the complaint
but was submitted to the district court by the appellees. While
documents not attached to the complaint are ordinarily excluded
from consideration on a motion to dismiss, see Fed. R. Civ. P.
12(d), they may be consulted if “the[ir] authenticity . . . [is]
not disputed by the parties,” they are “central to [the]
plaintiff[‘s] claim,” or they are “sufficiently referred to in the
complaint,” Watterson v. Page, 987 F.2d 1, 3-4 (citing cases). See
generally 5B Charles Alan Wright & Arthur R. Miller, Federal
Practice and Procedure § 1357 (3d ed. 2004). The mortgage document
falls into this category.

                                        -3-
       Schaefer defaulted on the loan in 2009, after which OneWest

agreed to modify the loan.

       In late 2011, Schaefer again fell behind on his mortgage

payments.     On January 19, 2012, Schaefer received a letter from

OneWest (“the January 19 letter”) informing him that his loan

account was “6 [p]ayments [p]ast [d]ue.” See Schaefer Br. addendum

27. The letter specified a “[t]otal [a]mount [d]ue” of $12,519.25,

and indicated that after February 16, a “[f]ee [a]ssessment” would

be added, bringing the total to $12,572.46.              Id.   The letter did

not refer to either amount as a “reinstatement amount,” and did not

include specific line items for “further accruing interest, costs,

attorney’s    fees,”   or    other   items     that   Schaefer    alleges    are

“typically included as additions to an arrearage to establish an

actual reinstatement amount.”        Id. at 6-7.        Around the same time,

Schaefer     downloaded     from   OneWest’s    website    a   “comprehensive

mortgage modification application.”          Id. at 6.

       On January 30, Schaefer received a letter from Harmon, counsel

to OneWest, informing him that Harmon had been “instructed to bring

a foreclosure” because Schaefer was “in breach of the conditions of

the loan documents.”        See id. at 21.     This letter stated that the

loan   was   “hereby   accelerated,”    with     “the    entire   balance”   of

$246,992.57 “due and payable forthwith and without further notice.”

Id. The letter also informed Schaefer that “[e]ven though the note

has been accelerated, [he] may still have the right to reinstate


                                      -4-
the loan.” Id. The letter did not include a reinstatement amount,

but directed Schaefer to the firm’s website or telephone number in

order “to request a reinstatement [amount].”        Id.

       Schaefer   requested   a   reinstatement   amount   from   Harmon’s

website on February 6 and again on February 16.       On each occasion,

he received the following (seemingly automated) notice:

            Your request has been received. We will forward the
       reinstatement . . . information to you when it is
       obtained from your lender or servicer or the lender or
       servicer will send this information to you directly.

            . . . .

            Unless there is an imminent sale, please wait 5
       business   days  before  following  up   with  us   on
       reinstatements . . . . You may follow up by contacting
       us at . . . .

            We will get back to you within 24 hours with a
       status of your pending request.

Id. at 24, 25.     Schaefer alleges that neither Harmon nor OneWest

ever contacted him with a reinstatement amount; Schaefer did not

attempt to follow up on his requests for a reinstatement amount by

contacting OneWest.

       On February 14, Schaefer received a foreclosure notice from

Harmon, informing him that a foreclosure sale would occur on March

12.2

       2
          The notice identified Fannie Mae as the "present holder
of [the m]ortgage." Id. at 28. According to documents filed by
the defendants before the district court, Fannie Mae received the
mortgage by assignment from OneWest on January 26, 2012, while
retaining OneWest as the mortgage servicer. The identity of the
mortgage holder is not at issue in this appeal. See Schaefer, 2012
WL 4929094, at *3 n.4.

                                    -5-
        Two days later, Schaefer faxed OneWest a completed application

for   a      loan   modification.            He   telephoned      OneWest     three   days

thereafter, and was told by a OneWest representative to resend part

of his application, which he promptly did.

        On February 23, a OneWest representative contacted Schaefer

and asked for additional information regarding Schaefer’s partner,

Kathryn Russell, whom Schaefer had listed as a future contributor

to his mortgage payments. Schaefer was instructed to fax Russell’s

financial information to (866) 235-2366 (“the ’235 fax number”).

        At    about     the    same    time   that       the   OneWest   representative

instructed Schaefer to send Russell’s information to the ’235 fax

number,       Schaefer     received      a    letter      from   a    “customer   contact

manager” at OneWest named Elizabeth Milian (“the Milian letter”).

Id. at 32.          The Milian letter stated that Milian and her “team,”

which        included     “loan       modification        underwriters,”      would    “be

[Schaefer’s] point of contact throughout this process,” and that

“either [Milian], or a representative from [her] team, [would] be

available to answer any questions [he] may have while [his] loan

[was] being reviewed.”            Id.     The letter provided Milian’s contact

information, including a fax number: (866) 435-7643 (“the ’435 fax

number”).       Id.     The letter closed by expressing Milian’s intent to

“provide timely and accurate communication between [Schaefer] and

[OneWest],”         and   by    indicating        that    once   he    had   submitted   a

“completed application,” Milian’s team would “initiate the review


                                              -6-
of [his] loan.”        Id.

       On February 28, Schaefer faxed Russell’s financial information

to OneWest.         Acting in reliance on the Milian letter, he sent the

information to the ’435 fax number, rather than to the ’235 fax

number previously provided by the OneWest representative.          Several

days       later,     Schaefer   received   a   telephone   call   from    a

representative inquiring about the submission of the financial

information. Schaefer explained that he had faxed the materials to

the ’435 number, and was told by the representative to disregard

the Milian letter and resend the materials to the ’235 number.            He

did so on March 9.        Schaefer heard nothing further from OneWest.

       The foreclosure sale took place, as scheduled, on March 12.

On March 15, Fannie Mae notified Schaefer that it had purchased his

house at the foreclosure sale,3 and eleven days later Harmon served

him with an eviction notice.

                                       B.

       In early April 2012, Schaefer filed suit against OneWest,

Fannie Mae (the current mortgage holder), and Harmon (OneWest’s

counsel) in New Hampshire state court.          In his verified complaint,

Schaefer alleged the facts recited above, and asserted two causes

of action: negligence, arising from the defendants’ failure to

provide him a reinstatement amount and alleged mishandling of his
       3
          While Schaefer’s complaint states that this notification
took place on February 15, that appears to be an error. It is
undisputed that the notification took place on March 15, as
reflected in the exhibits to the complaint.

                                      -7-
modification application, and negligent misrepresentation, arising

from the allegedly misleading Milian letter.4           As relief, Schaefer

sought    an   injunction   against   the    pending   eviction,      an   order

nullifying the foreclosure sale and requiring the defendants to

allow him to modify or reinstate his mortgage, and compensatory

damages for “the loss of his home of 28 years and any and all

equity therein.”      Id. at 11-13, 18.        In other words, Schaefer’s

central claim was that OneWest and Fannie Mae could not exercise

their right to foreclose under the mortgage contract.

     The defendants removed the case to the United States District

Court for the District of New Hampshire on the basis of diversity

of citizenship. See 28 U.S.C. §§ 1332, 1441. The defendants filed

motions to dismiss under Rule 12(b)(6) of the Federal Rules of

Civil Procedure, arguing both that Schaefer’s tort claims were

barred by the economic loss doctrine and that the claims failed

because    the   defendants   had   not     breached   any   duties   owed    to

Schaefer.

     The district court granted the defendants’ motions to dismiss.

The court first rejected Schaefer’s argument that the economic loss

     4
          Schaefer also asserted a claim for intentional
misrepresentation, arising from the same facts as the negligent
misrepresentation claim, and a claim for breach of the contractual
duty of good faith and fair dealing, arising from the defendants'
failure to delay the foreclosure while reviewing his request for
modification. Neither of these claims is presented on appeal.
Schaefer has abandoned his contract claim, and he offers no
developed   argumentation   with   respect   to   his   intentional
misrepresentation claim, which we deem to be abandoned. See, e.g.,
In re Redondo Constr. Corp., 678 F.3d 115, 126 n.7 (1st Cir. 2012).

                                      -8-
doctrine does not apply to claims seeking injunctive relief,

holding    that   because   the    harm   alleged   in   the   complaint   “is

economic,” consisting of “the loss of his property and the equity

he held in the property,” the doctrine applies without regard to

the form of relief sought. Schaefer, 2012 WL 4929094, at *3 & n.5.

The court went on to find that none of the tort claims fell within

any exception to the economic loss doctrine recognized by the New

Hampshire courts. Id. at *4-5. The court dismissed the negligence

claim, holding that “Schaefer [had not] alleged facts or developed

an argument sufficient to establish that OneWest assumed duties

based on Harmon’s [January 30] letter or the Milian Letter.”               Id.

at *4.    Regarding the negligent misrepresentation claim, the court

concluded that the subject matter of the Milian letter “relate[d]

entirely to [the] defendants’ attempts to collect [Schaefer’s]

mortgage debt,” and that any claim related to that letter was

therefore “barred by the economic loss doctrine.”               Id. at *4-*5

(second    and    third   alterations     in   original,   quotation   marks

omitted).

     Schaefer appealed.           We have jurisdiction under 28 U.S.C.

§ 1291.    We review de novo an order dismissing a claim under Rule

12(b)(6).    See Mass. Ret. Sys., 716 F.3d at 237.

                                      II.

     The economic loss doctrine is a common-law doctrine according

to which parties bound by a contract may not “‘pursu[e] tort


                                      -9-
recovery for purely economic or commercial losses associated with

the contract relationship.’”       See Plourde Sand & Gravel Co. v. JGI

E., Inc., 917 A.2d 1250, 1253 (N.H. 2007) (quoting Tietsworth v.

Harley-Davidson, Inc., 677 N.W.2d 233, 241 (Wis. 2004), further

proceedings at 735 N.W.2d 418 (Wis. 2007)).           The purpose of the

doctrine is “to prevent tort law’s unreasonable interference with

principles of contract law.”       See id. at 1254.

     In   its   broadest   form,   the    doctrine   reaches   beyond    the

contractual context, and provides that “a plaintiff may not . . .

recover in a negligence claim for purely ‘economic loss.’” See id.

at 1253-54 (quoting Border Brook Terrace Condo. Ass’n v. Gladstone,

622 A.2d 1248, 1253 (N.H. 1993)); see also Kelleher v. Marvin

Lumber & Cedar Co., 891 A.2d 477, 495 (N.H. 2005) (“We have . . .

recognized that a plaintiff may not ordinarily recover damages for

purely economic loss in tort . . . .”).              In other words, the

doctrine holds that, in the absence of a specific duty, no general

duty exists to avoid negligently causing economic loss.                 This

version of the doctrine has been adopted in New Hampshire.         As the

New Hampshire Supreme Court has stated, “[i]n New Hampshire, the

general rule is that persons must refrain from causing personal

injury and property damage to third parties, but no corresponding

tort duty exists with respect to economic loss.”         See Plourde, 917
A.2d at 1254 (quotation marks omitted).              However, this broad




                                   -10-
doctrine has exceptions.5

      The gravamen of Schaefer’s argument is that “New Hampshire law

. . . recognizes an exception to the economic loss doctrine for

[voluntarily] assumed duties extrinsic to the central issues of a

contract,” and that the defendants assumed such a gratuitous,

extra-contractual duty to provide him a reinstatement amount and

consider his application to modify the mortgage following his

default.    See Schaefer Br. 18-21.

      The New Hampshire Supreme Court has long followed the guidance

of   the   Restatement   of   Torts   concerning   issues   of   tort   law

generally.6   The Second Restatement of Torts does not discuss the

      5
          One such exception, recognized in New Hampshire and
discussed below, applies to certain claims for negligent
misrepresentation. See id. at 1254, 1257-58; Wyle v. Lees, 33 A.3d
1187, 1191-92 (N.H. 2011).         Another exception applies to
malpractice-like claims based on the breach of extra-contractual
duties arising from the qualifications of licensed professionals.
See Congregation of the Passion v. Touche Ross & Co., 636 N.E.2d
503, 514-15 (Ill. 1994); Farmers Alliance Mut. Ins. Co. v. Naylor,
452 F. Supp. 2d 1167, 1174 (D.N.M. 2006); see also Mehigan v.
Sheehan, 51 A.2d 632 (N.H. 1947) (discussing the relationship
between malpractice and contract law, in a case involving
non-economic losses). New Hampshire also recognizes an exception
for negligence claims brought against defendants who bear a
"special relationship" to the plaintiff, such as the relationship
between an attorney drafting a will and the intended beneficiary of
that will. See Plourde, 917 A.2d at 1254-55. No such special
relationship was alleged to exist in this case.
     6
          See, e.g., Remsburg v. Docusearch, Inc., 816 A.2d 1001,
1009 (N.H. 2003) (adopting Restatement (Second) of Torts § 652C
(1977)); Valenti v. NET Props. Mgmt., 710 A.2d 399, 401 (N.H. 1998)
(adopting Restatement (Second) § 425); Long v. Long, 611 A.2d 620,
623 (N.H. 1992) (adopting Restatement (Second) § 682); Spherex,
Inc. v. Alexander Grant & Co., 451 A.2d 1308, 1312 (N.H. 1982)
(adopting Restatement (Second) § 552); Buttrick v. Arthur Lessard
& Sons, Inc., 260 A.2d 111, 113-14 (N.H. 1969) (adopting
Restatement (Second) of Torts § 402A (1965)).

                                  -11-
question of a defendant’s liability for economic loss resulting

from the breach of an assumed duty, but does recognize that under

certain circumstances, “[o]ne who undertakes, gratuitously . . . ,

to render services to another . . . is subject to liability . . .

for physical harm resulting from his failure to exercise reasonable

care to perform his undertaking.”                See Restatement (Second) of

Torts       §   323    (1965)   (emphasis   added);    see   also     id.    §    324A

(addressing third-party harm in similar terms).                  The New Hampshire

Supreme Court follows this rule in physical-injury cases.7

        While the Restatement does not explicitly address whether

economic losses, as opposed to losses resulting from physical

injury, are recoverable for the breach of a voluntarily assumed

duty, courts in a large number of jurisdictions have read the

references        to   “physical   harm”    in   §   323   and    §   324A   of   the

Restatement as affirmatively precluding recovery for economic

losses in such cases.8           A smaller number of courts, by contrast,

        7
          See, e.g., Trull v. Town of Conway, 669 A.2d 807, 810
(N.H. 1995); Walls v. Oxford Mgmt. Co., 633 A.2d 103, 105 (N.H.
1993); Corson v. Liberty Mut. Ins. Co., 265 A.2d 315, 318-19 (N.H.
1970); Tullgren v. Amoskeag Mfg. Co., 133 A. 4, 5-6 (N.H. 1926);
see also § 323 illus. 1 & reporter’s notes (citing Tullgren as
illustrating the Restatement’s rule).
     8
          See, e.g., Shaner v. United States, 976 F.2d 990, 994
(6th Cir. 1992); Love v. United States, 915 F.2d 1242, 1248 (9th
Cir. 1989); Fieldwork Bos., Inc. v. United States, 344 F. Supp. 2d
257, 264 (D. Mass. 2004); Ass’n of Wash. Pub. Hosp. Dists. v.
Philip Morris, Inc., 79 F. Supp. 2d 1219, 1228 (W.D. Wash. 1999);
Or. Laborers-Emp’rs Health & Welfare Trust Fund v. Philip Morris,
Inc., 17 F. Supp. 2d 1170, 1182-1183 (D. Or. 1998); Felton v.
Schaeffer, 229 Cal. App. 3d 229, 237-38 (1991); Rojas Concrete,
Inc. v. Flood Testing Labs., Inc., 941 N.E.2d 940, 946-47 (Ill.
App. Ct. 2010); Theisen v. Covenant Med. Ctr., 636 N.W.2d 74, 82-83

                                       -12-
have held that § 323 and § 324A do not limit liability for the

breach of an assumed duty, and that economic losses are recoverable

in such cases as well, at least under some circumstances.9

     The law in New Hampshire is not entirely clear on this

question.     In one case predating the adoption of the current

Restatement   of   Torts,   Brunelle    v.   Nashua   Building   and   Loan

Association, 64 A.2d 315 (N.H. 1949), the New Hampshire Supreme

Court held that the defendant, a seller of real estate, could be

held liable in tort for breaching its agent’s “separate oral

undertaking” to “see to it that [the plaintiffs] received a good

title,” even though the defendant’s contractual obligations did not

extend so far.      Id. at 317 (syllabus); see also id. at 318

(opinion).    More recently, in Seymour v. New Hampshire Savings

Bank, 561 A.2d 1053 (N.H. 1989), the court referred to “the

prevailing rule” according to which “no [tort] duty is imposed upon

a lender . . . to exercise reasonable care in its inspection of the

(Iowa 2001); Long v. Niles Co., 2010 Mass. App. Div. 43, 46 n.5
(Mass. Dist. Ct. App. Div. 2010); Northfield Ins. Co. v. St. Paul
Surplus Lines Ins. Co., 545 N.W.2d 57, 62-63 (Minn. Ct. App. 1996);
Carlotti v. Emps. of GE Fed. Credit Union No. 1161, 717 A.2d 564,
566-67 (Pa. Super. Ct. 1998) (citing conflicting authority); King
v. Graham Holding Co., 762 S.W.2d 296, 299-300 (Tex. App. 1988);
Hatleberg v. Norwest Bank Wis., 700 N.W.2d 15, 23-24 (Wis. 2005).
     9
           See, e.g., Rudolph v. First S. Fed. Sav. & Loan Ass'n,
414 So. 2d 64, 71 (Ala. 1982); Lloyd v. State Farm Mut. Auto. Ins.
Co., 860 P.2d 1300, 1303 (Ariz. Ct. App. 1992); City & Cnty. of
S.F. v. Philip Morris, Inc., 957 F. Supp. 1130, 1143-44 (N.D. Cal.
1997); Blackmon v. Nelson, Hesse, Cyril, Weber & Sparrow, 419 So.
2d 405, 406 (Fla. Dist. Ct. App. 1982) (per curiam); Runde v. Vigus
Realty, Inc., 617 N.E.2d 572, 575 (Ind. Ct. App. 1993); Schwartz v.
Greenfield, Stein & Weisinger, 396 N.Y.S.2d 582, 584-85 (N.Y. Sup.
Ct. 1977).

                                 -13-
borrower’s premises . . . unless the lender voluntarily undertakes

to perform such inspection . . . for the benefit of the borrower,”

see id. at 1056-57 (emphasis added, quotation marks omitted), thus

perhaps suggesting that a defendant may be held liable for economic

losses resulting from the failure to conduct such inspections if

the defendant had in fact voluntarily assumed a duty to conduct

them.

        Even if we were to assume that the holding in Brunelle and the

dictum in Seymour place New Hampshire in the camp of states that

extend § 323 and § 324A to economic losses resulting from the

breach of an assumed duty in some circumstances, we would still

conclude that Schaefer has not stated a negligence claim on which

relief may be granted.

        The parties appear to agree on what is apparent from the face

of the mortgage agreement—that Schaefer was obligated to make

regular monthly payments and that, if he failed to do so, OneWest

and Fannie Mae had a right to accelerate the loan and foreclose on

the mortgage.     The parties also agree that Schaefer did not make

the required payments.       The mortgage agreement provided as well

that in the event of Schaefer’s default OneWest would discontinue

foreclosure proceedings and reinstate the mortgage if Schaefer paid

his   arrears   plus   any   expenses   incurred   by   OneWest   within   a

prescribed period of time.       Schaefer alleges that the defendants

additionally undertook two duties: (1) to provide him with a


                                   -14-
reinstatement amount if Schaefer fell into arrears and (2) if

Schaefer applied to modify his mortgage, to process his application

before foreclosure. Schaefer alleges that the defendants failed to

perform    or   negligently   performed    these    undertakings     and   are

therefore subject to tort liability.

      We conclude that New Hampshire’s economic loss doctrine bars

Schaefer from recovering in tort for a breach of either of these

alleged undertakings.    With respect to the alleged duty to provide

a reinstatement amount, it is true that OneWest’s agreement to

allow reinstatement necessarily included a promise to provide

Schaefer with a reinstatement amount upon request.          But if OneWest

assumed a contractual duty to provide a reinstatement amount,

Schaefer’s tort claims here must fail because the essence of the

economic loss doctrine is that a party to a contract may not

“‘pursu[e] tort recovery for purely economic or commercial losses

associated with the contract relationship.’”          Plourde, 917 A.2d at

1253 (internal quotation marks omitted).        See also Tietsworth, 677
N.W.2d at 241 (“The doctrine generally requires transacting parties

. . . to pursue only their contractual remedies when asserting an

economic   loss   claim.”)    (internal    quotation   marks      omitted).

Although Schaefer claimed in the breach of contract count of his

complaint that he “was denied critical information in the form of

a   reinstatement    quote,   thereby     denying   [him]   any    realistic

opportunity to reinstate his loan,” Schaefer Br. addendum 12, as


                                  -15-
explained previously, Schaefer has abandoned his breach of contract

claim on appeal, see supra n.4.

     Nor can Schaefer recover in tort for the breach of an alleged

duty that contradicts the terms of the contract.      The mortgage

agreement specifically granted OneWest the right to accelerate

payments and foreclose in the event that Schaefer fell into default

and failed to reinstate.   It is clear, then, that the second duty

Schaefer alleges the defendants assumed—the duty to process his

mortgage modification application before foreclosure—is not merely

an additional duty, coming on top of the obligations the defendants

assumed under the contract, but rather a duty that contradicts the

terms of the contract by restricting the defendants’ right to

foreclose.   So far as we are able to discern, none of the cases,

from New Hampshire or elsewhere, has enforced in tort a duty of

this kind, which contradicts the terms of a contract.10

     10
          In Brunelle, for example, the duty assumed gratuitously
by the defendant to ensure the plaintiffs “would receive a clear
title” came on top of the duties spelled out in the land sale
contract. See Brunelle, 64 A.2d at 317. See also, e.g., Rudolph,
414 So. 2d at 71 (holding that a construction lender may
voluntarily assume a duty “to inspect the [construction project]
for the [borrower’s] benefit,” in addition to the lender’s
“independent [contractual] right [to] inspect[ the project] for its
[own] exclusive benefit”); Runde, 617 N.E.2d at 573, 575-76
(holding that a home inspector and a real estate broker may have
assumed a duty to the buyer to notify the seller on the buyer’s
behalf of property defects found in the course of the inspection,
even though the defendants’ service contracts were apparently
silent as to any such duty to notify); Lloyd, 860 P.2d at 1303-04
(holding that an insurance company may have assumed a duty to
defend a customer against a tort claim falling outside the scope of
the customer’s insurance contract where a “claims person . . . told
[the customer] over the telephone that [the insurer] would ‘take

                               -16-
      In New Hampshire, “[p]arties generally are bound by the terms

of an agreement freely and openly entered into, and courts cannot

make better agreements than the parties themselves have entered

into or rewrite contracts merely because they might operate harshly

or inequitably.”    See Mills v. Nashua Fed. Sav. & Loan Ass’n, 433
A.2d 1312, 1315 (N.H. 1981).       In general, the terms of a contract

cannot   be   modified   by   a   later     agreement   in   the   absence   of

consideration. See Kendall v. Flanders, 54 A. 285, 285 (N.H. 1903)

(“If [a subsequent agreement was] offered for the purpose of

modifying the contract evidenced by the note in suit, to have been

admissible it must have been supported by a consideration.”).                If

we were to recognize a duty, enforceable in tort, to modify

Schaefer’s mortgage after Schaefer had defaulted on his performance

under the contract, we would not merely be imposing an additional

duty on the defendants, but would instead be altering the rights

and duties specifically addressed in the mortgage contract.              This

would allow tort law to “unreasonabl[y] interfere[] with principles

of   contract   law”—the   precise    outcome    that   the   economic   loss


care of it’ and [the insurer] shortly thereafter hir[ed a lawyer]
to represent the [customer]”); Blackmon, 419 So. 2d at 405-06
(holding that by assisting its employees in obtaining group health
insurance, an employer assumed an extra-contractual duty to make
accurate representations to an employee about her insurance
coverage); McDonald, 621 P.2d at 656-59 (holding that an escrow
agent and title insurer may have voluntarily assumed a duty to
“advis[e the buyers] on the[ir potential] legal liability for . . .
subcontractors’ liens” on the property, in addition to the
defendant’s ordinary contractual and professional duties as an
escrow agent and title insurer).

                                     -17-
doctrine seeks to avoid.          See Plourde, 917 A.2d at 1254; see also

id. at 1256 (“‘[Where] the defendant and its partner have allocated

the risks and benefits of performance in their contract, . . . the

court upsets that allocation when it imposes [tort] liability on

the defendant.’” (alterations in original) (quoting Jay M. Feinman,

The Economic Loss Rule and Private Ordering, 48 Ariz. L. Rev. 813,

814 (2006)).11       For this reason, the district court correctly held

that the economic loss doctrine bars Schaefer’s negligence claim.

     Schaefer        also   claims   that        “New   Hampshire    law    provides

mortgagees who have fallen behind on their mortgages with a

statutory     opportunity      to    reinstate          the   mortgage     prior    to

foreclosure,” citing § 479:18 of the New Hampshire code.                    Schaefer

Br. 20.     We have not found any authority from New Hampshire

recognizing      a    statutory      or     common-law        (as   distinct       from

contractual) right to reinstate a mortgage, however.12

     11
          Although Harmon was not in a contractual relationship
with Schaefer, Schaefer’s negligence claims against Harmon arise
from duties that Harmon allegedly “assumed as an agent of” OneWest
and Fannie Mae. See Schaefer Br. 21.       As such, any liability
imposed on Harmon, as the other defendants’ agent, would
effectively modify the terms of the other defendants’ contract with
Schaefer. While Schaefer contends in his brief that Harmon owed
him duties independently arising from its status as a debt
collector, we decline to address that contention because he fails
to present any developed argument on the issue. See In re Redondo,
678 F.3d at 126 n.7.
     12
          Section 479:18 merely provides that “[a]ll lands conveyed
in mortgage may be redeemed by the mortgagor . . . by the payment
of all demands and the performance of all things secured by the
mortgage and the payment of all damages and costs sustained and
incurred by reason of the nonperformance of its condition . . .
before foreclosure.”    N.H. Rev. Stat. Ann. § 479:18 (emphasis
added). The right secured by the statute to redeem a mortgage by

                                          -18-
       Schaefer also appeals the district court’s dismissal of his

claim for negligent misrepresentation, which focuses on the Milian

letter’s alleged misrepresentations regarding Milian’s availability

to assist with his claim and its suggestion that Schaefer use the

’435 fax number to communicate with OneWest.      There is no question

that New Hampshire recognizes an exception to the economic loss

doctrine for certain negligent misrepresentation claims.        See Wyle

v. Lees, 33 A.3d 1187, 1190-93 (N.H. 2011); Plourde, 917 A.2d at

1257-58.     Schaefer’s claim, however, falls outside the scope of

this exception.

       As an initial matter, there is language in Plourde to suggest

that   the   negligent   misrepresentation   exception   is   limited   to

defendants “who [are] in the business of supplying information.”


paying off the outstanding debt in its entirety is distinct from
the right, invoked by Schaefer, to reinstate the mortgage by paying
only the delinquent portion of the debt.          See Black’s Law
Dictionary 1548 (9th ed. 2009) (defining “statutory right of
redemption” as the right “of a mortgagor in default to recover
property after a foreclosure sale by paying the principal,
interest, and other costs that are owed, together with any other
measure required to cure the default”); id. at 1399 (defining
“reinstatement” as “place[ment] again in a former state or
position”); see also 17-4 New Hampshire Practice: Real Estate
§ 4.05 (Matthew Bender & Co. 2013) (“[A] mortgagor has a statutory
right to ownership free of the mortgage after meeting the loan and
mortgage obligations.” (citing § 479:18)); Fed. Home Loan Mort.
C o r p . ,     L e a r n i n g     C e n t e r    G l o s s a r y ,
http://www.freddiemac.com/learn/lo/glossary/ (last visited Aug. 13,
2013) (defining the “redemption period” as “[t]he time . . . during
which a borrower may reclaim foreclosed property by paying the full
amount of the foreclosure sales price,” and “reinstatement, full”
as the process of “restor[ing] a delinquent mortgage to active
status by paying . . . the total amount delinquent” (emphases
added)).

                                  -19-
See Plourde, 917 A.2d at 1254.      Schaefer does not claim that any of

the   defendants     fall    into    this   category,   which       includes

professionals   such    as   “accountants,    appraisers,   .   .    .   and

investment brokers.     See Pitts v. Farm Bureau Life Ins. Co., 818
N.W.2d 91, 112 (Iowa 2012).         But at the same time, the court in

Plourde relied for its formulation of the exception on § 552 of the

Second Restatement of Torts, which imposes liability for negligent

misrepresentation more broadly on defendants who supply false

information “‘in the course of [their] business, profession or

employment, or in any other transaction in which [they have] a

pecuniary interest, . . . for the guidance of others in their

business transactions.’”       See id. at 1257 (quoting Restatement

(Second) of Torts § 552 (1977)).       In Wyle, decided after Plourde,

the court applied the negligent misrepresentation exception to

defendants who were not professional suppliers of information, but

rather homeowners who made representations regarding their property

prior to its sale.     See Wyle, 33 A.3d at 1189-92.

      Courts in other states are divided over whether § 552 is

limited to professional suppliers of information, or applies more

broadly to parties who “profit by supplying the information.”

Compare, e.g., Pitts, 818 N.W.2d at 111-12 (“[O]nly those who are

in the business of supplying information to others can be liable

for negligent misrepresentation.” (quotation marks omitted)) with

State ex rel. Bronster v. U.S. Steel Corp., 919 P.2d 294, 307-12


                                    -20-
(Haw. 1996) (holding that § 552 does not require that defendants

“be in the business of supplying information,” but only that

“[t]hey . . . profit by supplying the information”).

       But the New Hampshire Supreme Court in Wyle made clear that

the scope of liability against those who are not professional

suppliers of information is limited.             In Wyle, a property seller

misrepresented, both in a property disclosure statement included in

the property listing and in a conversation with the buyer “prior to

[the] purchase,” that the seller had all the necessary permits for

improvements made to the property.            See Wyle, 33 A.3d at 1190; see

also   Restatement     (Second)   of    Torts    §   552    cmt.     h,   illus.   4

(describing a similar scenario involving a misrepresentation in a

real estate listing).       The court “distinguished those negligent

misrepresentation claims that center upon an alleged inducement to

enter into a contract from those that focus upon performance of the

contract.”     See Wyle, 33 A.3d at 1191.            The court held that the

former   class   of    misrepresentations       (which     by     definition   must

predate the formation of the contract), but not the latter class,

may form the basis of a negligent misrepresentation claim, at least

where the defendant is not a professional supplier of information.

Id. at 1191-92.

       Schaefer argues that Wyle does not bar his claims.                   We are

unpersuaded.      We    read   Wyle     as    holding      that    the    negligent

misrepresentation exception reaches only those representations that


                                       -21-
precede   the   formation   of   the     contract      or    that      relate   to   a

transaction other than the one that constitutes the subject of the

contract; representations made during the course of the contract’s

performance and related to the subject matter of the contract, by

contrast, are so bound up in “the performance of the contract” as

to be barred by the economic loss doctrine.                 See id. at 1191-92.

Here, the representations were made during the course of the

contract’s performance, and related to the subject matter of the

contract.   Specifically, they concerned the process by which the

lenders would decide whether or not to exercise their contractual

right to foreclose on the mortgage; boiled down to its essentials,

Schaefer’s complaint alleges that the lenders misrepresented the

circumstances    under   which    they        would   agree       to   forego   that

contractual right.    Such a claim, in Wyle’s terms, “focus[es] upon

performance of the contract,” id. at 1191, and is barred by the

economic loss doctrine.      Therefore, the district court correctly

dismissed Schaefer’s negligent misrepresentation claim.

                                       III.

     We   therefore   affirm     the    decision      of    the    district     court

dismissing Schaefer’s negligence and negligent misrepresentation

claims.

                                  AFFIRMED

     Costs to appellees.




                                       -22-